Per Curiam.

In this action, petitioner is attacking the validity of his indictment, the mittimus taking him to the penitentiary, the execution of the warrant to convey and, generally, the jurisdiction of the trial court.
These issues are not cognizable in habeas corpus but must be raised by means of the statutory post-conviction remedy of appeal. Walker v. Maxwell, Warden, 1 Ohio St. 2d 136.

Petitioner remanded to custody.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur,